Citation Nr: 1828757	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye laceration.

2.  Entitlement to service connection for residuals of a left leg stretched ligament.

3.  Entitlement to service connection for a heart condition with stent placement.

4.  Entitlement to service connection for right lower extremity peripheral artery disease.

5.  Entitlement to service connection for left lower extremity peripheral artery disease.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a left ankle disability.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018 the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript is of record. 

The issues of service connection for right and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The record does not reflect residual disability from a right eye laceration that is related to active service.

2.  The record does not reflect residuals of a left leg stretched ligament.

3.  The Veteran's heart condition with stent placement did not have its onset in service, is not otherwise the result of a disease or injury incurred in service, and was not manifest within a year of service.

4.  The Veteran's right leg peripheral artery disease did not have its onset in service, is not otherwise the result of a disease or injury incurred in service, and was not manifest within a year of service.

5.  The Veteran's left leg peripheral artery disease did not have its onset in service, is not otherwise the result of a disease or injury incurred in service, and was not manifest within a year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye laceration have not been met.  38 U.S.C. §§ 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for residuals of a left leg stretched ligament have not been met.  38 U.S.C. §§ 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for a heart condition with stent placement have not been met.  38 U.S.C. §§ 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for service connection for right leg peripheral artery disease have not been met.  38 U.S.C. §§ 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for service connection for left leg peripheral artery disease have not been met.  38 U.S.C. §§ 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through a letter to the Veteran.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), Social Security records, private treatment records, and VA treatment records have been obtained and associated with the claims file.  The Veteran had an examination arranged through VA QTC Services.  Overall, the VA QTC Services examiner provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including arthritis and cardiovascular disease, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

A.  Right Eye Laceration

The STRs show that in October 1980 the Veteran was treated for a half inch long laceration to the eyelid after being assaulted, but do not state which eyelid was cut.  At the June 2011 examination arranged through VA QTC Services, the Veteran reported a scar on the left eyelid due to being struck in the face in October 1980.  On examination there was a scar above the left eyebrow.  

The Veteran later testified at the January 2018 Board hearing that he had a scar above the right eye due to the fight during service and that his right eye vision was worse than the left eye vision.  The Board does not find the Veteran to be a reliable historian with respect to this claimed disability because the STRs and the examination do not show any complaints, treatment, or scar specifically related to a right eye laceration and he reported an in-service injury to the left eyelid to the examiner in June 2011.  The Board is also unable to conclude that the June 2011 examiner mistakenly identified which eye had the scar because the left eye was identified in both the history given by the Veteran and the findings by the examiner.  The Board further notes that while the Veteran may have mistakenly told the examiner that the left eyelid that sustained the laceration, the fact remains that this inconsistency reduces the credibility and reliability of his statements in this regard.  STRs also do not show that both eyelids had lacerations from the October 1980 incident.  Finally, the post-service treatment records do not show a scar from a right eye laceration, and even assuming that it was the area around the eyelid that sustained the laceration, after pointing out this area at the time of his hearing, the Veteran denied that there was any current pain or tenderness in this area.  

In summary, the claim of service connection for a right eye laceration must be denied because a preponderance of the evidence is against a finding that there was a right eye laceration or other injury to the right eye during service.  Furthermore, the record does not show any residual disability from any scar in the area of the right eye.  Finally, it is noted that service connection is already in effect for a left eye laceration.

B.  Residuals of a Left Leg Stretched Ligament

The STRs show that in January 1981 the Veteran complained of left patella pain due to a basketball injury.  Other treatment records from January 1981 show that it was the right knee that was injured and that the diagnosis was a lateral collateral ligament sprain.  The Board will consider the lateral collateral ligament sprain to have been to the left knee for the purposes of this claim.  At a June 2011 examination arranged through VA QTC Services, there was no left lower extremity ligament laxity.  The examiner felt that there was no pathology to render a diagnosis related to a left leg ligament.  

To the extent the Veteran complains of left knee pain and other symptoms, the Board notes that service connection is in effect for a left knee degenerative joint disease.  The June 2011 examination shows that there was no symptomatology in the left lower extremity related to a ligament injury.  Furthermore, the record as a whole does not show residuals from the January 1981 injury.  Therefore, the claim for service connection for residuals of a left leg stretched ligament must also be denied. 

C.  Heart Condition with Stent Placement and Bilateral Lower Extremity Peripheral Artery disease

The STRs do not show complaints, treatment, or diagnoses related to a heart condition or peripheral artery disease.  The post-service treatment records show that in June 2004 the Veteran underwent a cardiac catheterization with stent after suffering a myocardial infarction.  VA treatment records beginning in November 2009 show a diagnosis of venous stasis or venous insufficiency.  The Veteran testified at the January 2018 Board hearing that he started having symptoms related to bilateral lower extremity peripheral artery disease in the 1980s.  He was diagnosed in 2002 and underwent surgery in 2008. 

While the Veteran has made statements to the effect that his heart condition and lower extremity peripheral artery disease are related to service, he is not competent to make such a determination, because the question of whether they are related to service this is a medical question.  His statements on etiology are therefore afforded little, if any, probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There are also no competent opinions of record that the heart condition with stent placement and lower extremity peripheral artery disease are related to service.  Furthermore, while the Veteran has reported some symptoms related to the lower extremities since the 1980s, the record does not show that these disabilities were incurred within a year of service.

Because the evidence preponderates against the claim of service connection for a heart condition with stent placement and bilateral lower extremity peripheral artery disease, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right eye laceration is denied.

Service connection for residuals of a left leg stretched ligament is denied.

Service connection for a heart condition with stent placement is denied.

Service connection for right lower extremity peripheral artery disease is denied.

Service connection for left lower extremity peripheral artery disease is denied.


REMAND

The Veteran is seeking service connection for a bilateral ankle disability.  The STRs show that the Veteran was treated in September 1978 and was put on a profile after jumping off a truck and hurting his heels.  He was diagnosed with a "stone bruise" of the heels.  The Veteran testified at the January 2018 Board hearing that he hurt his feet when he fell in a personnel carrier.

Private treatment records from January 2009 show a diagnosis of left ankle arthritis.  VA treatment records show that the Veteran has been diagnosed with gout.  The Veteran must be scheduled for a VA examination before the claim is decided on the merits in order to obtain a medical opinion regarding the relationship between the in-service injury and the diagnosed disabilities.

VA treatment records to December 2014 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
December 2014 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2014 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of ankle disabilities and gout.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the examination report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed ankle disability, including left ankle arthritis, is related to service or was incurred in service or within a year of service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that gout is related to service.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  The rationale must include discussion of the September 1978 incident in which the Veteran fell and sustained a "stone bruise" of the heels.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, readjudicate the claim of service connection for right and left ankle disabilities.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), provided an opportunity to respond, and the claim should then be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


